Citation Nr: 0117358	
Decision Date: 06/28/01    Archive Date: 07/03/01

DOCKET NO.  95-19 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disorder.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran had active duty from April 1942 to November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1994 RO decision which found 
that the veteran had not submitted new and material evidence 
to reopen his previouly denied claim for service connection 
for a back disorder.  The veteran had a hearing before an RO 
hearing officer in December 1994.  He had a hearing before a 
Board member sitting at the RO (Travel Board hearing) in 
March 2001.  


REMAND

During the course of his appeal, the veteran has referred to 
additional sources of medical records, including VA medical 
records, which may be relevant to his application to reopen 
his claim for service connection for a back disorder.  In the 
judgment of the Board, an effort should be made to obtain 
more detailed identifying information as to the sources of 
medical records, and additional efforts should be made to 
obtain the records.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); Bell v. 
Derwinski, 2 Vet.App. 611 (1992); Ivey v. Derwinski, 2 
Vet.App. 320 (1992).

Accordingly, this case is REMANDED for the following:

1.  The RO should have the veteran 
clearly identify (names, addresses, 
and approximate dates) all VA and 
non-VA medical care providers who 
examined or treated him for a back 
disorder since his service.  The 
veteran should also indicate if he 
knows records are no longer 
available from particular sources 
(for example, he has previously 
stated that no records are available 
from Dr. Corey, who is deceased).  

The veteran has referred to VA 
medical treatment for his back at VA 
Cushing Hospital, Framingham, 
Massachusetts, in the 1950s, and at 
the VA Medical Center in Bedford, 
Massachusetts, dating back to the 
1970s.  He has also referred to non-
VA treatment for his back at 
Marlborough Hospital, at Norwood 
Hospital, by Ronald Warren, M.D., 
etc.  However, a number of the 
veteran's statements lack precision 
in identifying medical treatment.  

After obtaining sufficient 
identifying information as to VA and 
non-VA medical treatment for the 
veteran's back problems since 
service, the RO should attempt to 
obtain the related medical records 
which are not already on file.

2.  After the above action is completed, 
and after performing any other notice and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
the RO should review the veteran's 
application to reopen a claim for service 
connection for a back disorder.  If the 
benefit sought on appeal remains denied, 
the veteran should be provided a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.



		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




